Citation Nr: 1514462	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for skin cancer, as a result of exposure to ionizing radiation.

2.  Entitlement to service connection dental malocclusion, residuals of teeth extractions, periodontitis, temporomandibular joint dysfunction (TMJ), mastication impairment, and dysphagia.

3.  Entitlement to a compensable evaluation for residuals of hemorrhoids, status post hemorridectomy.


REPRESENTATION

Appellant represented by:	Michael V. Audibert




WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1943 to February 1946.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for skin cancer and service connection for malocclusion of teeth, and granted service connection for residuals of hemorrhoids, status post hemorridectomy, and assigned a noncompensable evaluation effective October 20, 2009.

The Veteran testified at a February 2015 hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file and the records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for skin cancer as a result of exposure to ionizing radiation, the Veteran was exposed to ionizing radiation while present in the Hiroshima area from January 22 to January 23, 1946.  He claims that his skin cancer is related to such exposure.  The RO has denied his claim based on Defense Threat Reduction Agency development which resulted in a negative opinion from VA's Director, Compensation and Pension Service.  The Veteran has submitted a January 2010 letter from Dr. H.P.R., who stated that the Veteran's exposure to ionizing radiation "can lead to skin cancer and epidermal damage."  Under the circumstances of this case, the Board finds that an examination and opinion are warranted to fully assist the Veteran with his appeal. 

Regarding the Veteran's claim for service connection for dental malocclusion, residuals of teeth extractions, periodontitis, temporomandibular joint dysfunction (TMJ), mastication impairment, and dysphagia, the Veteran claims these disabilities are the result of having seven teeth extracted during boot camp, in order to resolve a slight malocclusion found during the Veteran's entrance examination.  The Veteran's August 1943 Report of Physical Examination and Induction notes that the Veteran had a slight dental malocclusion.  A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a disability was noted at the time of his entrance examination, he is not presumed sound and the remaining inquiry is whether any pre-existing malocclusion was aggravated by service.

A VA examination was conducted in September 2010.  The examiner did not review the Veteran's claims file.  The examiner did not provide an etiology opinion, only concluding that the Veteran did not suffer from trauma or injury and did not have a compensatible injury.  Also included in the claims file is a March 2010 letter from Dr. T.M., who stated that he had treated for several years.  Dr. T.M. stated that the Veteran had a diagnosis of "malocclusion of teeth residuals, post status malocclusion of the teeth extractions residuals, periodontitis, TMJ, mastication impairment of the mouth, and dysphagia."  Dr. T.M. noted that in considering the Veteran's pre-existing malocclusion noted on entry, in-service teeth extractions, harsh environment of his service in the South Pacific Islands, the rudimentary practices of military dentistry during that time period, and lack of evidence of any other etiology, it was his opinion that the conditions "causes were directly during, or aggravated by" the Veteran's military service.  However, Dr. T.M.'s opinion is unclear and provided no explanation for his conclusion that the harsh environment of the South Pacific Islands aggravated the Veteran's teeth, gums, and jaw.  Consequently, the Board finds that a VA examination and etiology opinion is warranted in this case. 

With regard to the claim for a compensable evaluation for residuals of hemorrhoids, status post hemorridectomy, the Veteran most recently underwent a VA examination in October 2012.  During his February 2015 Board hearing, the Veteran stated that he had itching, bleeding, inflammation, and pain.  The Veteran also stated that he had skin tags which were not considered as a symptom in the previous evaluation.  Since over two years have passed since the Veteran was last examined, and that he essentially contends that he has worsening symptoms, the Veteran should be afforded a new VA examination to assess the current severity of his residuals of hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition to the above, the Veteran's updated VA treatment records should be obtained and associated with the claims file.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the Southeast Louisiana Veterans Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2012 to the present.

2.  After completion of the above, the Veteran should be scheduled for a VA skin examination by an appropriate physician.  It is imperative that the claims file be reviewed by the examiner in connection with the examination. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin cancer is causally related to his active duty service, to specifically include exposure to ionizing radiation while in the Hiroshima area from January 22 to January 23, 1946.  The examiner should furnish a detailed rationale for the opinion, to include discussion of medical literature/studies of skin cancers due to radiation.

3.  Schedule the Veteran for a VA dental examination regarding his claim for service connection for dental malocclusion, residuals of teeth extractions, periodontitis, TMJ, mastication impairment, and dysphagia.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

a)  The examiner is asked to identify all current dental conditions, and specifically discuss any dental malocclusion, residuals of teeth extractions, periodontitis, TMJ, mastication impairment, and dysphagia.

b)  Regarding malocclusion of teeth, the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the slight malocclusion noted on the August 1943 Report of Physical Examination and Induction worsened during service; and if so, whether clear and unmistakable (obvious, manifest, and undebatable) evidence establishes that the worsening WAS due to the natural progression of the disease.  Please provide a complete explanation for the opinion.

b)  With regard to any other disability that did not exist prior to service, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during the Veteran's military service, or is otherwise related to such service, to include teeth extractions conducted during boot camp.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  Schedule the Veteran for a VA examination with an appropriate physician to address the current nature and severity of his hemorrhoids.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  Any necessary special studies should be performed and all pertinent clinical findings should be reported. 

The examiner should assess whether any detected hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and whether the Veteran has persistent bleeding with secondary anemia, or fissures.  The examiner should also discuss the presence of skin tags when evaluating the Veteran's symptoms.

A complete rationale should be given for all opinions and conclusions expressed.

5.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




